Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the linearly polarized laser beam has a degree of polarization defined as PW1/(PW1+PW2) of 0.9 or higher and lower than 1.0, where PW1 represents a power of linearly polarized component and PW2 represents a power of an orthogonal component (as recited in claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, the recitation of “the linearly polarized laser beam has a degree of polarization defined as PW1/(PW1+PW2) of 0.9 or higher and lower than 1.0, where PW1 represents a power of linearly polarized component and PW2 represents a power of an orthogonal component” is not definite. It is not definite how to interpret this recitation, how the degree of polarization is defined or what the claimed values and components mean. It is not definite how to parse the recitation of “of …0.9 or higher and lower than 1.0…” It is also not definite what the claimed components are components of.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4293350 A to Ichiyama et al. (“Ichiyama”) in view of US 5131957 A to Epstein et al. (“Epstein”) and US 5057664 A to Johnson et al. (“Johnson”).
Ichiyama discloses:
Regarding claim 6: 
a laser oscillator (e.g., the laser device which can be used for carrying out the present invention may be any solid or gas laser, provided that the radiation energy is in the range of from 0.1 to 10 J/cm.sup.2, and further that the oscillation pulse width is not more than 10 milliseconds) configured to emit the laser beam (e.g., Fig. 1-4 and col 6, ln 5-68)
wherein, the laser beam emitted from the laser oscillator is configured to be focused on the grain-oriented electromagnetic steel sheet (e.g., grain-oriented electromagnetic steel sheet 1) where an angle between the laser beam focused on the grain oriented electromagnetic steel sheet and the 
Regarding claim 7: a maximum incident angle ϕMAX of the laser beam incident on the grain- oriented electromagnetic steel sheet satisfies the following conditional expression (1), 1/cosϕMAX < 1.19...(1) (e.g., Fig. 1-4 and col 6, ln 5-68).
Ichiyama does not explicitly disclose a linearly polarized laser oscillator.
However, Epstein discloses:
Regarding claim 6: 
a first linearly polarized laser oscillator (e.g., oscillator 13-17) configured to emit the linearly polarized laser beam, or a second laser oscillator (e.g., oscillator 13-17) configured to emit a laser beam and a polarizing beam splitter (e.g., polarizer 15, beam splitter 37) configured to convert the laser beam into the linearly polarized laser beam (e.g., coherent radiation 12 from the laser pump cavity 14 is linearly polarized and polarizer 15 breaks the radiation 12 down into two linearly polarized orthogonal components) (e.g., Fig. 1 and col 5-7)
wherein, the linearly polarized laser beam emitted from the first linearly polarized laser oscillator or the second linearly polarized laser oscillator with the polarizing beam splitter is configured to be focused on a target corresponding to the grain-oriented electromagnetic steel sheet of Ichiyama above (e.g., target 11) in a linearly polarized state where an angle between a linear polarization direction of the linearly polarized laser beam focused on the grain oriented electromagnetic steel sheet and the scanning direction is higher than 45º and equal to or lower than 90° on a surface of the grain-oriented electromagnetic steel sheet (e.g., Fig. 1 and col 5-7);
Regarding claim 7: a maximum incident angle ϕMAX of the laser beam incident on the grain- oriented electromagnetic steel sheet satisfies the following conditional expression (1), 1/cosϕMAX < 1.19...(1) (e.g., Fig. 1 and col 5-7);
Regarding claim 8: a wavelength of the laser beam focused on the grain-oriented electromagnetic steel sheet is higher than 7 µm (e.g., Fig. 1 and col 5-7); and
Regarding claim 9: a wavelength of the laser beam focused on the grain-oriented electromagnetic steel sheet is higher than 7 µm (e.g., Fig. 1 and col 5-7).
Ichiyama in view of Epstein does not explicitly disclose the linear polarization direction being a direction to which the linearly polarized laser beam is polarized (as recited in claim 6).
However, Johnson discloses:
Regarding claim 6: the linearly polarized laser beam emitted from the first linearly polarized laser oscillator or the second linearly polarized laser oscillator with the polarizing beam splitter is configured to be focused on the grain-oriented electromagnetic steel sheet in a linearly polarized state where an angle between a linear polarization direction of the linearly polarized laser beam focused on the grain oriented electromagnetic steel sheet and the scanning direction is higher than 450 and equal to or lower than 900 on a surface of the grain-oriented electromagnetic steel sheet, the linear polarization direction (e.g., direction of polarized light beam L') being a direction to which the linearly polarized laser beam is polarized (e.g., Fig. 1-2 and col 3, ln 15-45); and
Regarding claim 22, as best understood: the linearly polarized laser beam has a degree of polarization defined as PW1/(PW1+PW2) of 0.9 or higher and lower than 1.0, where PW1 represents a power of linearly polarized component and PW2 represents a power of an orthogonal component (e.g., Fig. 1-2 and col 3, ln 15-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Ichiyama as suggested and taught by Epstein in order to improve the properties of a sold material in a target, including to increase the hardness and fatigue life.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Ichiyama in view of Epstein as suggested and taught by Johnson in order to form a uniformly smooth, continuous trim profile along a trimming path on a target material.



Claims 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichiyama in view of Epstein and Johnson and further in view of US 20130146572 A1 to Watanabe (“Watanabe”).
Ichiyama in view of Epstein and Johnson discloses substantially all of the features of the claimed invention as set forth above.
Ichiyama in view of Epstein and Johnson does not explicitly disclose the first laser oscillator or the second laser oscillator is a CO2 laser or a shape of the laser beam focused on the grain-oriented electromagnetic steel sheet is an ellipse, and a minor axis direction of the ellipse is perpendicular to the scanning direction.
However, Watanabe discloses:
Regarding claim 7: a maximum incident angle ϕMAX of the laser beam incident on the grain- oriented electromagnetic steel sheet satisfies the following conditional expression (1), 1/cosϕMAX < 1.19...(1) (e.g., Fig. 1-6 and para 38-45);
Regarding claim 8: a wavelength of the laser beam focused on the grain-oriented electromagnetic steel sheet is higher than 7 µm (e.g., Fig. 6 and para 10);
Regarding claim 9: a wavelength of the laser beam focused on the grain-oriented electromagnetic steel sheet is higher than 7 µm (e.g., Fig. 6 and para 10);
Regarding claim 10: wherein the laser oscillator is a CO2 laser (e.g., Fig. 1-6 and para 3, 8-19, 27-29, 51, 52, 67-70);
Regarding claim 11: wherein the laser oscillator is a CO2 laser (e.g., Fig. 1-6 and para 3, 8-19, 27-29, 51, 52, 67-70);
Regarding claim 12: wherein the laser oscillator is a CO2 laser (e.g., Fig. 1-6 and para 3, 8-19, 27-29, 51, 52, 67-70);
Regarding claim 13: wherein the laser oscillator is a CO2 laser (e.g., Fig. 1-6 and para 3, 8-19, 27-29, 51, 52, 67-70);
Regarding claim 14: a shape of the laser beam focused on the grain-oriented electromagnetic steel sheet is an ellipse, and a minor axis direction of the ellipse is perpendicular to the scanning direction (e.g., Fig. 1-6 and para 38-45);
Regarding claim 15: a shape of the laser beam focused on the grain-oriented electromagnetic steel sheet is an ellipse, and a minor axis direction of the ellipse is perpendicular to the scanning direction (e.g., Fig. 1-6 and para 38-45);
Regarding claim 16: a shape of the laser beam focused on the grain-oriented electromagnetic steel sheet is an ellipse, and a minor axis direction of the ellipse is perpendicular to the scanning direction (e.g., Fig. 1-6 and para 38-45);
Regarding claim 17: a shape of the laser beam focused on the grain-oriented electromagnetic steel sheet is an ellipse, and a minor axis direction of the ellipse is perpendicular to the scanning direction (e.g., Fig. 1-6 and para 38-45);
Regarding claim 18: a shape of the laser beam focused on the grain-oriented electromagnetic steel sheet is an ellipse, and a minor axis direction of the ellipse is perpendicular to the scanning direction (e.g., Fig. 1-6 and para 38-45);
Regarding claim 19: a shape of the laser beam focused on the grain-oriented electromagnetic steel sheet is an ellipse, and a minor axis direction of the ellipse is perpendicular to the scanning direction (e.g., Fig. 1-6 and para 38-45);
Regarding claim 20: a shape of the laser beam focused on the grain-oriented electromagnetic steel sheet is an ellipse, and a minor axis direction of the ellipse is perpendicular to the scanning direction (e.g., Fig. 1-6 and para 38-45); and
Regarding claim 21: a shape of the laser beam focused on the grain-oriented electromagnetic steel sheet is an ellipse, and a minor axis direction of the ellipse is perpendicular to the scanning direction (e.g., Fig. 1-6 and para 38-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Ichiyama in view of Epstein and Johnson as suggested and taught by Watanabe in order to use a conventional laser light and/or to cut a thick processing item more reliably.



Claims 7 and 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichiyama in view of Epstein and Johnson and further in view of US 20070138151 A1 to Tanaka et al. (“Tanaka”).
Ichiyama in view of Epstein and Johnson discloses substantially all of the features of the claimed invention as set forth above.
Ichiyama in view of Epstein and Johnson does not explicitly disclose the first laser oscillator or the second laser oscillator is a CO2 laser or a shape of the laser beam focused on the grain-oriented electromagnetic steel sheet is an ellipse, and a minor axis direction of the ellipse is perpendicular to the scanning direction.
However, Tanaka discloses:
Regarding claim 7: a maximum incident angle ϕMAX of the laser beam incident on the grain- oriented electromagnetic steel sheet satisfies the following conditional expression (1), 1/cosϕMAX < 1.19...(1) (e.g., Fig. 1-4, 7-9, 12A, 18A and para 9, 10, 53-84, 93-97);
Regarding claim 10: wherein the first laser oscillator or the second laser oscillator is a CO2 laser (e.g., para 14, 15, 22, 23, 54);
Regarding claim 11: wherein the first laser oscillator or the second laser oscillator is a CO2 laser (e.g., para 14, 15, 22, 23, 54);
Regarding claim 12: wherein the first laser oscillator or the second laser oscillator is a CO2 laser (e.g., para 14, 15, 22, 23, 54);
Regarding claim 13: wherein the first laser oscillator or the second laser oscillator is a CO2 laser (e.g., para 14, 15, 22, 23, 54);
Regarding claim 14: a shape of the laser beam focused on the grain-oriented electromagnetic steel sheet is an ellipse, and a minor axis direction of the ellipse is perpendicular to the scanning direction (e.g., Fig. 1-5, 7-12B, 16-18B and para 9, 10, 53-84, 93-97);
Regarding claim 15: a shape of the laser beam focused on the grain-oriented electromagnetic steel sheet is an ellipse, and a minor axis direction of the ellipse is perpendicular to the scanning direction (e.g., Fig. 1-5, 7-12B, 16-18B and para 9, 10, 53-84, 93-97);
Regarding claim 16: a shape of the laser beam focused on the grain-oriented electromagnetic steel sheet is an ellipse, and a minor axis direction of the ellipse is perpendicular to the scanning direction (e.g., Fig. 1-5, 7-12B, 16-18B and para 9, 10, 53-84, 93-97);
Regarding claim 17: a shape of the laser beam focused on the grain-oriented electromagnetic steel sheet is an ellipse, and a minor axis direction of the ellipse is perpendicular to the scanning direction (e.g., Fig. 1-5, 7-12B, 16-18B and para 9, 10, 53-84, 93-97);
Regarding claim 18: a shape of the laser beam focused on the grain-oriented electromagnetic steel sheet is an ellipse, and a minor axis direction of the ellipse is perpendicular to the scanning direction (e.g., Fig. 1-5, 7-12B, 16-18B and para 9, 10, 53-84, 93-97);
Regarding claim 19: a shape of the laser beam focused on the grain-oriented electromagnetic steel sheet is an ellipse, and a minor axis direction of the ellipse is perpendicular to the scanning direction (e.g., Fig. 1-5, 7-12B, 16-18B and para 9, 10, 53-84, 93-97);
Regarding claim 20: a shape of the laser beam focused on the grain-oriented electromagnetic steel sheet is an ellipse, and a minor axis direction of the ellipse is perpendicular to the scanning direction (e.g., Fig. 1-5, 7-12B, 16-18B and para 9, 10, 53-84, 93-97); and
Regarding claim 21: a shape of the laser beam focused on the grain-oriented electromagnetic steel sheet is an ellipse, and a minor axis direction of the ellipse is perpendicular to the scanning direction (e.g., Fig. 1-5, 7-12B, 16-18B and para 9, 10, 53-84, 93-97).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Ichiyama in view of Epstein and Johnson as suggested and taught by Tanaka in order to have laser irradiation uniformly conducted to a whole region scanned with laser beams.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
The amendment of 08/06/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 08/06/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  The remarks then address the previous prior art rejections and note the amendments to claim 6. The remarks describe the previous rejection of claim 6 and assert that Ichiyama in view of Epstein does not disclose or render obvious the amended version of claim 6. As noted above, amended claim 6 is rejected further in view of Johnson and Johnson addressed the amended portion of claim 6. The remarks also note new claims 22 and 23 and state that they are not disclosed or made obvious by the cited prior art references. As noted above, claim 22 is also rejected by Johnson while claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected or objected to as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 5, 2021